Case 2:20-cv-00223-RMP       ECF No. 1   filed 06/17/20   PageID.1 Page 1 of 59




1
     Jennifer R. Schwartz, (WSBA #38388)
     WILDEARTH GUARDIANS
2    P.O. Box 13086
3    Portland, OR 97213
     Tel: (503) 780-8281
4
     jschwartz@wildearthguardians.org
5

6
     Talasi B. Brooks (ISB #9712) (pro hac vice application pending)
     WESTERN WATERSHEDS PROJECT
7    P.O. Box 2863
8    Boise ID 83701
     Tel: (208) 336-9077
9
     tbrooks@westernwatersheds.org
10
     Lauren M. Rule, (OSB #015174) (pro hac vice application pending)
11
     ADVOCATES FOR THE WEST
12   3701 SE Milwaukie Ave., Suite B
13
     Portland, OR 97202
     Tel: (503) 914-6388
14
     lrule@advocateswest.org
15
           Attorneys for Plaintiffs
16

17
                     IN THE UNITED STATES DISTRICT COURT
18
                   FOR THE EASTERN DISTRICT OF WASHINGTON
19

20
      WILDEARTH GUARDIANS, WESTERN )                  Case Number:
21    WATERSHEDS PROJECT, and KETTLE )
      RANGE CONSERVATION GROUP,               )
22
                                              )
23              Plaintiffs,                   )       COMPLAINT FOR
24
                                              )       DECLARATORY
            v.                                )       AND INJUNCTIVE RELIEF
25                                            )
26    U.S. FOREST SERVICE; GLENN              )       (National Forest Management Act,
      CASAMASSA, Pacific Northwest            )       National Environmental Policy Act,
27
      Regional Forester, U.S. Forest Service; )       Endangered Species Act, and
28    RODNEY SMOLDON, Forest Supervisor, )            Administrative Procedure Act)
Case 2:20-cv-00223-RMP       ECF No. 1    filed 06/17/20   PageID.2 Page 2 of 59




1
      Colville National Forest,                     )

2            Defendants.
3
                                      INTRODUCTION
4

5          1.     The U.S. Forest Service is tasked with responsibly managing public
6
     lands livestock grazing so as not to impair the diversity and viability of native
7

8    wildlife inhabiting our national forests. As the federal land manager, this
9
     responsibility means the Forest Service must carefully evaluate whether federal
10
     forest lands are suitable for domestic livestock grazing and explore methods for
11

12   reducing conflicts between wild animal populations and the sheep and cattle it
13
     authorizes to graze those lands. Yet, the federal managers of the Colville National
14

15   Forest in northeast Washington have wholly ignored this responsibility. They have
16
     neglected their duty to address grazing conflicts and protect the Forest’s newly
17

18
     recolonizing gray wolves, by refusing to adopt management directives that can

19   reduce and avoid wolf-livestock conflicts. First, the Forest Service rejected
20
     Plaintiffs’ calls for incorporating conflict reduction measures at the Forest-wide
21

22   scale, in the agency’s newly revised Land and Resource Management Plan (“Forest
23
     Plan”). Then, the Forest Service rejected calls to update individual (site-specific)
24

25   Allotment Management Plans and annual grazing instructions, to incorporate
26
     conflict reduction measures for those portions of the Colville National Forest
27
     where wolf-livestock conflicts have concentrated for the past several years.
28



     COMPLAINT                                                                              2
Case 2:20-cv-00223-RMP       ECF No. 1   filed 06/17/20   PageID.3 Page 3 of 59




1
     Instead, since 2012, the Forest Service has reissued status quo grazing practices

2    and sat idly by while the Washington Department of Fish and Wildlife (“WDFW”)
3
     killed 26 state-listed endangered wolves at the behest of one ranching
4

5    corporation—Diamond M Ranch (“Diamond M”) —which grazes its cattle on
6
     rugged, heavily-treed portions of the National Forest.
7

8          2.     Indeed, roughly 90% of the state’s “lethal control actions” have
9
     responded to conflicts between wolves and cattle grazing on the Colville National
10
     Forest (the “Colville”). And, 26 of 31 gray wolves killed by WDFW to date – 84%
11

12   – have been lethally removed from this National Forest in response to depredations
13
     of Diamond M’s cows and calves. Unlike other nearby ranchers, Diamond M
14

15   steadfastly refuses to employ commonsense measures that help avoid conflicts
16
     with wolves. But despite this grisly record, the Forest Service continues
17

18
     authorizing Diamond M’s grazing without imposing any measures to mitigate

19   wolf-livestock conflicts and ensure this native carnivore’s preservation on the
20
     Colville. In so doing, the Forest Service has abdicated its management
21

22   responsibilities, violating the National Forest Management Act (NFMA), National
23
     Environmental Policy Act (NEPA), and Administrative Procedure Act (APA).
24

25         3.     The 1.1-million-acre Colville National Forest, geographically
26
     considered part of the northern Rocky Mountains, with the Kettle River Range on
27
     the western half and the Selkirk Mountains defining the eastern half, is mostly
28



     COMPLAINT                                                                           3
Case 2:20-cv-00223-RMP       ECF No. 1    filed 06/17/20   PageID.4 Page 4 of 59




1
     comprised of densely forested, rugged terrain: prime habitat for native carnivores

2    like wolves, grizzly bear, and lynx. But the Colville is also widely grazed by cattle.
3
     The Forest Service administers approximately 68% of this National Forest (about
4

5    745,000 acres) as livestock grazing “allotments.” Still, the agency refuses to
6
     evaluate or adopt management tools for avoiding livestock-predator conflicts on
7

8    the Colville, both at the Forest-wide scale, in its newly revised comprehensive
9
     Forest Plan, and at the allotment-specific level in Allotment Management Plans
10
     (“AMPs”) and annual grazing authorizations for permittees like Diamond M.
11

12         4.     Accordingly, Plaintiffs challenge the Forest Service’s revised 2019
13
     Colville Forest Plan and underlying environmental analysis, for failing to evaluate
14

15   the impacts of domestic livestock grazing to newly recolonizing gray wolves, for
16
     failing to consider a single management alternative that includes measures for
17

18
     reducing wolf-livestock conflicts on the Colville, and for failing to consider

19   whether all 68% of the National Forest that is allocated for domestic livestock
20
     grazing remains suitable for this use in light of the recurring conflicts. The Forest
21

22   Service’s procedural failures resulted in a substantively flawed Forest Plan,
23
     violating both NEPA, NFMA, and those statutes’ implementing regulations.
24

25         5.     The Forest Service also violated NEPA by failing to supplement forty-
26
     plus year-old environmental analyses for livestock grazing management at the site-
27
     specific level for allotments permitted to Diamond M Ranch, in light of wolves
28



     COMPLAINT                                                                               4
Case 2:20-cv-00223-RMP        ECF No. 1    filed 06/17/20   PageID.5 Page 5 of 59




1
     reclaiming their historic habitat in the Kettle River Range and after years of high-

2    profile conflicts with Diamond M’s cattle ensued.
3
           6.     In addition, to the best of Plaintiffs’ knowledge, the Forest Service’s
4

5    2020 annual grazing instructions for Diamond M lack measures for reducing wolf-
6
     livestock conflicts. This renders the 2020 grazing authorizations for Diamond M
7

8    inconsistent with new Forest Plan direction intended to reduce risk factors to
9
     Forest Service designated “sensitive species” like the gray wolf and ensure the
10
     wolf’s viability on the Colville National Forest, violating NFMA.
11

12         7.     Last, Plaintiffs also challenge the Forest Service’s failure under the
13
     Endangered Species Act (ESA) to prepare a Biological Assessment (BA) and
14

15   consult the U.S. Fish & Wildlife Service (USFWS) over the impacts of Diamond
16
     M’s cattle grazing to federally protected species like Canada lynx and grizzly bear,
17

18
     which are both listed as “threatened.”

19         8.     To protect wolves and other imperiled wildlife from the unexamined
20
     harms threatened by ongoing livestock grazing allowed under the revised Colville
21

22   Forest Plan and allotment-specific grazing authorizations for Diamond M Ranch,
23
     Plaintiffs now turn to this Court for relief.
24

25                             JURISDICTION AND VENUE
26
           9.     This Court has jurisdiction over this action pursuant to 5 U.S.C. §§
27
     701-706 (APA); 28 U.S.C. §§ 1331 (federal question), 2201 (declaratory relief),
28



     COMPLAINT                                                                              5
Case 2:20-cv-00223-RMP         ECF No. 1   filed 06/17/20   PageID.6 Page 6 of 59




1
     2412 (costs and fees) and 1346 (United States as a defendant). This cause of action

2    arises under the laws of the United States, including the APA, 5 U.S.C. § 701 et
3
     seq., NEPA, 42 U.S.C. § 4321 et seq., NFMA, 16 U.S.C. § 1600 et seq., the ESA,
4

5    16 U.S.C. § 1536, and these statutes’ implementing regulations. An actual,
6
     justiciable controversy exists between the parties, and the requested relief is
7

8    therefore proper under 28 U.S.C. §§ 2201-02 and 5 U.S.C. §§ 701-06.
9
            10.    Venue is proper in this Court under 28 U.S.C. § 1391 because a
10
     substantial part of the events or omissions giving rise to the claims herein occurred
11

12   within this judicial district.
13
            11.    The federal government waived sovereign immunity in this action
14

15   pursuant to 5 U.S.C. § 702.
16
                                           PARTIES
17

18
            12.    Plaintiff WILDEARTH GUARDIANS (“Guardians”) is a non-profit

19   conservation organization dedicated to protecting and restoring the wildlife, wild
20
     places, wild rivers, and the health of the American West. Guardians has more than
21

22   275,000 members and supporters across the West, including those who reside in
23
     Washington and visit the Colville National Forest. Guardians maintains offices in
24

25   several states, including Portland, Oregon; Seattle, Washington; Missoula,
26
     Montana; Denver, Colorado; and Santa Fe, New Mexico. Guardians has a long
27
     history of working to protect and restore native wildlife species across the West,
28



     COMPLAINT                                                                            6
Case 2:20-cv-00223-RMP       ECF No. 1    filed 06/17/20   PageID.7 Page 7 of 59




1
     including gray wolves, grizzly bears, and Canada lynx. Guardians operates a

2    wildlife program with campaigns focused on native carnivore protection and
3
     restoration, and on reining in the controversial, cruel, and often counterproductive
4

5    practices of killing native predators on behalf of the livestock industry and in
6
     response to irresponsible grazing practices on federal public lands.
7

8          13.    Plaintiff WESTERN WATERSHEDS PROJECT (“WWP”) is a
9
     nonprofit membership organization with over 12,000 members and supporters,
10
     which is dedicated to protecting and conserving the public lands and natural
11

12   resources of watersheds in the American West. WWP, as an organization and on
13
     behalf of its members, is concerned with and active in seeking to protect and
14

15   improve the wildlife, riparian areas, water quality, fisheries, and other natural
16
     resources and ecological values of watersheds throughout the West, and in
17

18
     Washington. WWP has a longstanding interest in the management of livestock

19   grazing on the Colville National Forest, and in ensuring that any such grazing is
20
     ecologically sustainable and requires peaceful coexistence with all species of
21

22   native wildlife, including the gray wolf.
23
           14.    Plaintiff KETTLE RANGE CONSERVATION GROUP (“KRCG”) is
24

25   a rural, grassroots, federal non-profit environmental charity formed in 1976 in
26
     Republic, Washington, with a membership of 500. KRCG is focused on a mission
27
     to defend wilderness, protect biodiversity, and restore ecosystems of the upper
28



     COMPLAINT                                                                              7
Case 2:20-cv-00223-RMP       ECF No. 1    filed 06/17/20   PageID.8 Page 8 of 59




1
     Columbia River Basin. KRCG project work includes oversight of federal

2    management of the Okanogan and Colville National Forests, promoting dry and
3
     damaged forest restoration, environmental education to citizens, business and
4

5    community groups, granting scholarships to high school graduates each May,
6
     preservation of Wilderness and protecting fish and wildlife. KRCG is a founding
7

8    member of the board of Northeast Washington Forest Coalition, a collaborative
9
     partnership created in 2003 between timber industry, forest and wildlife
10
     conservation and recreation interests.
11

12         15.    Defendant FOREST SERVICE is an agency of the United States
13
     within the Department of Agriculture, and is charged with managing the public
14

15   lands and wildlife of the Colville National Forest, in accordance and compliance
16
     with NEPA, NFMA, the ESA and their implementing regulations.
17

18
           16.    Defendant GLENN CASAMASSA is the Pacific Northwest Regional

19   Forester for the U.S. Forest Service. He is sued solely in his official capacity as the
20
     decisionmaker who signed the final Record of Decision for the 2019 Colville
21

22   Forest Plan challenged herein.
23
           17.    Defendant RODNEY SMOLDON is the Forest Supervisor for the
24

25   Colville National Forest. In that capacity, Defendant Smoldon is responsible for
26
     the management of the Colville National Forest and its compliance with NEPA,
27

28



     COMPLAINT                                                                             8
Case 2:20-cv-00223-RMP       ECF No. 1    filed 06/17/20   PageID.9 Page 9 of 59




1
     NFMA and ESA requirements. Defendant Smoldon is sued solely in his official

2    capacity.
3
           18.    Defendants are collectively referred to as the “Forest Service.”
4

5          19.    Plaintiffs bring this action on their own behalf and on behalf of their
6
     members and supporters, many of whom live in or near areas occupied by wolves
7

8    in parts of Washington where the wolf has lost protection under the federal
9
     Endangered Species Act, including the Colville National Forest, or visit these areas
10
     occupied by wolves for hiking, camping, photography, observing wildlife and
11

12   studying the ecological role of top predators in native ecosystems, and other
13
     recreational and professional pursuits. Plaintiffs’ members, supporters, and staff
14

15   gain aesthetic enjoyment from observing, attempting to observe, hearing, seeing
16
     evidence of, and studying wild wolves, grizzly bears and lynx, including observing
17

18
     signs of these species’ presence in the Colville National Forest and surrounding

19   areas and observing ecosystems enhanced by these animals. The opportunity to
20
     possibly view wolves, grizzly bear, and lynx, or signs of these animals, in these
21

22   areas is of significant interest and value to Plaintiffs’ members, supporters, and
23
     staff, and increases their use and enjoyment of public lands. Plaintiffs’ members,
24

25   supporters, and staff have engaged in these activities in the past, and intend to do
26
     so again in the near future. Plaintiffs, as well as their members, supporters, and
27
     staff, are dedicated to ensuring the long-term survival and recovery of the gray
28



     COMPLAINT                                                                              9
Case 2:20-cv-00223-RMP      ECF No. 1     filed 06/17/20   PageID.10 Page 10 of 59




 1
     wolf, grizzly bear, and lynx throughout the contiguous United States, and

 2   specifically in the Pacific Northwest. The legal violations alleged in this Complaint
 3
     therefore cause direct injury to the aesthetic, conservation, recreational, scientific,
 4

 5   educational, inspirational, and wildlife preservation interests of Plaintiffs and their
 6
     members, supporters, and staff.
 7

 8         20.    Plaintiffs’ members, supporters, and staff have an interest in ensuring
 9
     the Forest Service complies with all applicable federal statutes and regulations in
10
     authorizing domestic livestock grazing on federal forest lands. Plaintiffs’ members,
11

12   supporters, and staff have an interest in ensuring that the Forest Service fulfills its
13
     obligation to manage the Colville National Forest in a manner that does not impair
14

15   the diversity and viability of native wildlife, particularly already vulnerable
16
     populations of state-listed endangered gray wolves (also a designated Forest
17

18
     Service “sensitive” species), which inhabit these National Forest lands. Plaintiffs

19   and their members, supporters, and staff have an interest in ensuring the Forest
20
     Service takes the requisite hard look at modifying grazing management in order to
21

22   mitigate recurring wolf-livestock conflicts that result in the lethal removal of
23
     wolves from the Colville National Forest. The interests of Plaintiffs, their
24

25   members, supporters, and staff have been, are being, and, unless the relief prayed
26
     for in this Complaint is granted, will continue to be adversely and irreparably
27
     injured by Defendants’ failure to comply with federal law. These are actual,
28



     COMPLAINT                                                                             10
Case 2:20-cv-00223-RMP     ECF No. 1    filed 06/17/20   PageID.11 Page 11 of 59




 1
     concrete injuries, traceable to Defendants’ conduct, that would be redressed by the

 2   requested relief.
 3
                                 LEGAL BACKGROUND
 4

 5               National Forest Management Act and Livestock Grazing
 6
           21.    The National Forest Management Act (“NFMA”), 16 U.S.C. §1600-
 7

 8   1614, is the primary statute governing the administration of national forests.
 9
           22.    NFMA establishes a two-step process for forest planning. Id. §
10
     1604(a). First, it requires the Forest Service to develop, maintain, and revise Land
11

12   and Resource Management Plans (“Forest Plans”) for each national forest. 16
13
     U.S.C. § 1604(a). The Forest Plan guides natural resource management activities
14

15   forest-wide, setting standards, management goals and objectives, desired
16
     conditions and monitoring and evaluation requirements.
17

18
           23.    NFMA also requires that the Forest Service adopt regulations

19   specifying guidelines for Forest Plans. Id. § 1604(g)(3); see 36 C.F.R. § 219 et seq.
20
     Those guidelines must specifically ensure that Forest Plans “provide for diversity
21

22   of plant and animal communities based on the suitability and capability of the
23
     specific land area in order to meet overall multiple-use objectives….” 16 U.S.C.
24

25   §1604(g)(3)(B).
26
           24.    Here, the governing Forest Plan is the Forest Service’s revised 2019
27
     Colville Forest Plan, which the agency adopted on October 21, 2019, to replace its
28



     COMPLAINT                                                                           11
Case 2:20-cv-00223-RMP        ECF No. 1   filed 06/17/20   PageID.12 Page 12 of 59




 1
     former 1988 Forest Plan. The 2019 Colville Forest Plan was revised under the

 2   transition provisions of the 2012 NFMA planning rule (36 C.F.R. § 219), which
 3
     allows the agency to follow and adopt the 1982 NFMA planning procedures (see
 4

 5   C.F.R. parts 200 to 299, Revised as of July 1, 2000). The Forest Service elected to
 6
     apply the 1982 NFMA planning provisions in nearly all respects for the 2019
 7

 8   Colville Forest Plan.1
 9
              25.   The 1982 planning rule contains both a general wildlife diversity
10
     provision and also a specific mandate to ensure viable wildlife populations at the
11

12   forest scale. The Forest Service’s “duty to ensure viable populations ‘applies with
13
     special force to sensitive species’” like gray wolves on the Colville. Native
14

15   Ecosystems Council v. U.S. Forest Serv., 428 F.3d 1233, 1249 (9th Cir. 2006)
16
     (internal citation omitted); Forest Service Manual (FSM), Ch. 2670 (Forest Service
17

18
     policy for “sensitive species”).2

19

20
     1
21
         The only noted exception being that the Forest Service developed the revised

22   Plan’s monitoring requirements per 36 C.F.R. § 219.12 of the 2012 Rule.
23
     2
         Forest Service policy defines “sensitive” species as those plant and animal
24

25   species identified by a Regional Forester for which population viability is a
26
     concern, as evidenced by significant current or predicted downward trends in
27

28   population numbers or density and habitat capability that would reduce a species’


     COMPLAINT                                                                            12
Case 2:20-cv-00223-RMP       ECF No. 1    filed 06/17/20   PageID.13 Page 13 of 59




 1
             26.    The rule’s diversity mandate has both procedural and substantive

 2   elements. Substantively, the Forest Service must ensure its Forest Plans provide for
 3
     “diversity of plant and animal communities…consistent with the overall multiple-
 4

 5   use objectives of the planning area.” 36 C.F.R. § 219.26 (1982). Procedurally, to
 6
     ensure such diversity is adequately “considered throughout the planning
 7

 8   process[,]” the Forest Service evaluates wildlife diversity, in terms of prior and
 9
     present conditions, based on inventories that include “quantitative data.” Id. For
10
     each planning alternative, the Forest Service’s planning team must consider how
11

12   diversity will be affected by the proposed management practices. Id.
13
             27.    The 1982 rule’s population viability mandate requires the Forest
14

15   Service to adopt management direction that ensures fish and wildlife habitat will
16
     be managed “to maintain viable3 populations of existing native and desired non-
17

18
     native vertebrate species in the planning area [i.e. throughout the relevant national

19   forest].” 36 C.F.R. § 219.19; see also Idaho Sporting Congress, Inc. v. Rittenhouse,
20

21

22   existing distribution. FSM, Ch. 2670. In addition to being a state-listed endangered
23
     species, the gray wolf is also a Forest Service, Region 6 sensitive species.
24
     3
25       A viable population is one that has the estimated numbers and distribution of
26
     reproductive individuals to ensure its continued existence is well distributed in the
27

28   national forest (“the planning area”) (36 C.F.R. § 219.19).


     COMPLAINT                                                                            13
Case 2:20-cv-00223-RMP      ECF No. 1    filed 06/17/20   PageID.14 Page 14 of 59




 1
     305 F.3d 957 (9th Cir. 2002).

 2         28.    The 1982 rule also instructs the Forest Service to determine the
 3
     capability and suitability of National Forest System lands for domestic livestock
 4

 5   grazing during the forest planning process. 36 C.F.R. § 219.20. Capability refers to
 6
     the potential of an area of land to produce particular resources, such as forage to
 7

 8   support the needs of both native wildlife and domestic livestock, which in turn
 9
     depends on the physical components of the area such as climate, slope, landform,
10
     soils, and geology, as well as the application of management practices. Id. at §
11

12   219.3. Suitability, on the other hand, is the appropriateness of applying certain
13
     management practices to a particular portion of the forest, “as determined by an
14

15   analysis of the economic and environmental consequences and the alternative uses
16
     forgone.” Id. In determining the suitability of lands for grazing, the Forest Service
17

18
     must expressly consider possible conflict among livestock and the forest’s wild

19   animal populations, and methods of regulating such conflicts. See id. § 219.20.
20
     This forest-wide grazing suitability determination then informs management
21

22   direction at the allotment-specific level.
23
           29.    Once a Forest Plan is adopted, the Forest Service implements the plan
24

25   by approving or rejecting site-specific actions for the National Forest System lands
26

27

28



     COMPLAINT                                                                             14
Case 2:20-cv-00223-RMP        ECF No. 1   filed 06/17/20   PageID.15 Page 15 of 59




 1
     that it governs, including authorizing livestock grazing on specific areas designated

 2   as “allotments.”4
 3
              30.   The NFMA and its implementing regulations require that all site-
 4

 5   specific actions be consistent with the governing Forest Plan. 16 U.S.C. § 1604(i);
 6
     36 C.F.R. § 219.15 (2012). A project or activity is consistent if it conforms to the
 7

 8   applicable “components” of the Forest Plan, including the standards, guidelines,
 9
     and desired conditions that are set forth in the Forest Plan and that collectively
10
     establish the details of forest management. Id. § 219.15 (2012); All. for the Wild
11

12   Rockies v. U.S. Forest Serv., 907 F.3d 1105, 1110 (9th Cir. 2018).
13
              31.   The Forest Service manages livestock grazing on an allotment by
14

15   issuing a grazing permit; an Allotment Management Plan (AMP); and an annual
16
     operating plan (AOP) or instruction (AOI). Or. Natural Desert Ass’n (“ONDA”) v.
17

18
     U.S. Forest Serv., 465 F.3d 977, 979 (9th Cir. 2006). Each of these is a site-

19   specific action which must be consistent with the Forest Plan. Buckingham v. Sec’y
20
     of U.S. Dept. of Ag.,603 F.3d 1073, 1077 (9th Cir. 2010).
21

22            32.   A grazing permit grants a license and establishes the number, kind,
23
     and class of livestock; the allotment to be grazed; and the period of authorized
24

25   use. ONDA, 465 F.3d at 980 (citing 36 C.F.R. §§ 222.1–222.4; 43 U.S.C. § 1752).
26

27
     4
         A “designated area of land available for livestock grazing,” within a national
28
     forest is called an allotment. 36 C.F.R. Ch. II, Part 222; 36 C.F.R. § 222.1(b)(1).
     COMPLAINT                                                                             15
Case 2:20-cv-00223-RMP     ECF No. 1    filed 06/17/20   PageID.16 Page 16 of 59




 1
     A grazing permit is ordinarily issued for a term of ten years, and may be canceled,

 2   modified, or suspended (in whole or in part) under certain conditions, which
 3
     include changes in resource conditions present on an allotment (e.g. new sensitive
 4

 5   species) and the need to impose resource protection measures. Id.
 6
           33.    An AMP is a required allotment-specific planning document that: (1)
 7

 8   prescribes the manner in, and extent to which, grazing operations will be
 9
     conducted in order to meet multiple-use and other goals and objectives, including
10
     the protection of special resources occurring on the allotment; (2) describes any
11

12   range improvements in place or to be installed and maintained to meet allotment
13
     objectives; and (3) contains any other grazing management provisions and
14

15   objectives prescribed by the Forest Service. 36 C.F.R. §§ 222.1(b)(2), 222.2; see
16
     also ONDA v. U.S. Forest Serv., 312 F.Supp.2d 1337, 1340 (D. Or. 2004). AMPs
17

18
     are to be updated as needed and must be consistent with the governing Forest Plan.

19   36 C.F.R. § 222.2.
20
           34.    An AOP or AOI is issued annually prior to the grazing season and sets
21

22   out instructions to the permittee for that season’s grazing operations. Because an
23
     AOI is issued annually, it is meant to respond to conditions that the Forest Service
24

25   could not or may not have anticipated and planned for in the AMP or grazing
26
     permit. For instance, an AOI may provide new site-specific management direction
27
     in light of changed circumstances or resource conditions on the allotment in any
28



     COMPLAINT                                                                            16
Case 2:20-cv-00223-RMP      ECF No. 1     filed 06/17/20   PageID.17 Page 17 of 59




 1
     given year, such as disturbance from wildfire, drought conditions, success or

 2   failure of habitat restoration projects, water quality, or degree of risk to sensitive or
 3
     listed species affected by grazing. See ONDA, 465 F.3d at 980–81. As the
 4

 5   environmental analysis for the revised Colville Forest Plan states: “Annual
 6
     operating instructions for livestock grazing permittees should ensure livestock
 7

 8   numbers are balanced with capacity and address any relevant resource concerns
 9
     (e.g., forage production, wildlife, weeds, soils, etc.).”
10
                 National Environmental Policy Act and Livestock Grazing
11

12         35.    NEPA “is our basic national charter for protection of the
13
     environment.” 40 C.F.R. § 1500.1(a). NEPA has two fundamental purposes: (1) to
14

15   guarantee that agencies take a “hard look” at the consequences of their actions
16
     before the actions occur by ensuring that “the agency, in reaching its decision, will
17

18
     have available, and will carefully consider, detailed information concerning

19   significant environmental impacts”; and (2) to ensure that “the relevant
20
     information will be made available to the larger audience that may also play a role
21

22   in both the decisionmaking process and the implementation of that decision.”
23
     Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 349 (1989). “NEPA
24

25   emphasizes the importance of coherent and comprehensive up-front environmental
26
     analysis to ensure informed decision making to the end that ‘the agency will not
27
     act on incomplete information, only to regret its decision after it is too late to
28



     COMPLAINT                                                                             17
Case 2:20-cv-00223-RMP      ECF No. 1   filed 06/17/20   PageID.18 Page 18 of 59




 1
     correct.’” Blue Mtns. Biodiversity Project v. Blackwood, 161 F.3d 1208, 1216 (9th

 2   Cir. 1998) (citation omitted).
 3
           36.    To that end, NEPA requires federal agencies to prepare a detailed
 4

 5   Environmental Impact Statement (“EIS”) for all major federal actions that may
 6
     significantly affect the quality of the human environment. 42 U.S.C. § 4332(2)(C).
 7

 8         37.    If an action does not fall within a categorical exclusion (CE), 40
 9
     C.F.R. § 1508.4, an agency may prepare an Environmental Assessment (EA) to
10
     determine whether it needs to prepare an EIS. 40 C.F.R. §§ 1501.4(b); 1508.9. An
11

12   EA is a concise public document that briefly describes the proposal, examines
13
     alternatives, considers environmental impacts, and provides a list of individuals
14

15   and agencies consulted. 40 C.F.R. § 1508.9. If the agency concludes there is no
16
     significant impact associated with the proposed project or activity, it may issue a
17

18
     Finding of No Significant Impact (FONSI) in lieu of preparing an EIS. 40 C.F.R. §

19   1508.9(a)(1).
20
           38.    NEPA analyses must consider a range of reasonable alternative
21

22   actions and thoroughly assess direct, indirect, and cumulative environmental
23
     effects of the proposed alternative actions. 42 U.S.C. § 4332(2)(C); 40 C.F.R. Parts
24

25   1502 and 1508.
26
           39.    An agency’s duties do not end upon completing a NEPA analysis,
27
     however; agencies also must prepare a supplemental NEPA analysis when
28



     COMPLAINT                                                                             18
Case 2:20-cv-00223-RMP      ECF No. 1    filed 06/17/20   PageID.19 Page 19 of 59




 1
     “significant new circumstances or information relevant to environmental concerns

 2   and bearing on the proposed action or its impacts” emerge. 40 C.F.R. §
 3
     1502.9(c)(1)(ii).
 4

 5         40.    The Forest Service uses the NEPA planning process at both broad,
 6
     programmatic-levels (e.g. the development of Forest Plans), and at the individual
 7

 8   project or “site-specific” level (e.g. the development and approval of grazing
 9
     AMPs).
10
           41.    Agency actions taken pursuant to NMFA and NEPA are reviewable
11

12   by this Court under the Administrative Procedure Act. 5 U.S.C. §§ 702, 704, 706.
13
                                  Endangered Species Act
14

15         42.    The intent of the ESA is to conserve ecosystems upon which
16
     threatened and endangered species depend, and recover listed species to the point
17

18
     at which they no longer need the protections of the Act. 16 U.S.C. §§ 1531(b);

19   1532(3).
20
           43.    A federal agency that authorizes an activity that may affect a listed
21

22   species or federally designated critical habitat must consult with the USFWS over
23
     the impacts of that activity to ensure that it does not jeopardize the continued
24

25   existence of listed species or result in the destruction or adverse modification of
26
     critical habitat. 16 U.S.C. § 1536(a)(2). Jeopardize means to reduce appreciably the
27

28



     COMPLAINT                                                                             19
Case 2:20-cv-00223-RMP      ECF No. 1    filed 06/17/20   PageID.20 Page 20 of 59




 1
     likelihood of both the survival and recovery of the species in the wild by reducing

 2   the reproduction, numbers, or distribution of the species. 50 C.F.R. § 402.02.
 3
           44.    During the ESA consultation process, if the action agency concludes
 4

 5   in a “Biological Assessment” that the activity is not likely to adversely affect listed
 6
     species or adversely modify critical habitat, and the USFWS concurs with that
 7

 8   conclusion in a “Letter of Concurrence,” then the consultation is complete. Id. §§
 9
     402.12, 402.14(b). If, however, the action agency or USFWS determines that the
10
     activity is likely to adversely affect listed species or critical habitat, then USFWS
11

12   completes a “Biological Opinion” to determine whether the activity will jeopardize
13
     the species or result in destruction or adverse modification of critical habitat. Id. §
14

15   402.14.
16
           45.    The ESA and its regulations also prohibit “take” of listed species,
17

18
     which includes harassing, harming, wounding, or killing the species. 16 U.S.C. §§

19   1538; 1533(d); 1532(19).
20
           46.    Once the consultation process is complete, the agencies have a duty to
21

22   ensure that it remains valid. For instance, the Forest Service must reinitiate
23
     consultation with USFWS if “new information reveals effects of the action that
24

25   may affect listed species or critical habitat in a manner or to an extent not
26
     previously considered” or “a new species is listed or critical habitat designated that
27
     may be affected by the identified action.” 50 C.F.R. § 402.16.
28



     COMPLAINT                                                                             20
Case 2:20-cv-00223-RMP     ECF No. 1    filed 06/17/20   PageID.21 Page 21 of 59




 1
                               FACTUAL BACKGROUND

 2                          Gray Wolves Return to Washington
 3
           47.    A robust population of wolves, numbering as many as 5,000, once
 4

 5   ranged throughout nearly all of Washington, but a government-supported policy of
 6
     eradication led to the near-extirpation of wolves from the state by the early 1900s.
 7

 8         48.    By the time the ESA passed in 1973, there were very few wolves
 9
     remaining in the lower 48 states. The gray wolf was one of the first species to be
10
     listed as endangered under the Act. This action extended federal protections to the
11

12   few wolves then remaining in the contiguous United States.
13
           49.    Consequently, in 1980, when the gray wolf was added to
14

15   Washington’s state list of endangered species, there were few reports of wolf sign
16
     in the state and no evidence of a resident population of breeding wolves.
17

18
           50.    In 1995-96, USFWS reintroduced wolves to Yellowstone National

19   Park and central Idaho as part of an effort to recover the species. This Northern
20
     Rockies wolf population soon began to increase in size and expand in territory. It
21

22   also became a source population for wolves dispersing westward into Washington
23
     in the early 2000s.
24

25         51.    In 2008, the state’s first two wolf packs since the 1930s were
26
     confirmed. One pair, named the Diamond Pack, was first documented in 2008 in
27
     Pend Oreille County and confirmed to have pups the following two years. A
28



     COMPLAINT                                                                            21
Case 2:20-cv-00223-RMP       ECF No. 1   filed 06/17/20   PageID.22 Page 22 of 59




 1
     second pair, the Lookout Pack, was confirmed in Okanogan County, with litters

 2   documented in 2008 and 2009.
 3
             52.    By the end of 2019, WDFW counted 108 wolves in 21 packs of which
 4

 5   10 were successful breeding pairs.5
 6
             53.    Most of Washington’s gray wolf population growth has occurred in
 7

 8   the northeast corner of the state, encompassing the Colville National Forest, and is
 9
     composed of wolves dispersing westward from the Northern Rockies and
10
     southward from British Columbia, Canada.
11

12                   Wolf Conservation and Management in Washington
13
             54.    The USFWS first proposed to delist the Northern Rockies wolf
14

15   population in 2007, claiming it had met minimum recovery goals of 10 breeding
16
     pairs in each of three recovery areas for three consecutive years by the early 2000s.
17

18
             55.    After federal courts found unlawful and set aside this and subsequent

19   decisions to delist the Northern Rockies wolf population, Congress legislatively
20

21

22
     5
         WDFW explains that a “successful breeding pair” is used as the unit of
23
     measurement because it provides a higher level of certainty in assessing population
24
     status and documenting reproduction. Under its state wolf recovery plan, WDFW
25
     defines a successful breeding pair of wolves as an adult male and an adult female
26
     with at least two pups surviving to December 31 in a given year. The Confederated
27
     Tribes of the Colville Reservation, which borders the Colville National Forest to
28
     the south, also reported an estimated 37 wolves on tribal lands in 2019.
     COMPLAINT                                                                           22
Case 2:20-cv-00223-RMP       ECF No. 1   filed 06/17/20   PageID.23 Page 23 of 59




 1
     delisted this segment of the country’s gray wolf population through a 2011

 2   Appropriations Act rider. This federally delisted Northern Rockies wolf population
 3
     (defined by USFWS as a “distinct population segment”) included wolves in the
 4

 5   eastern one-third of Oregon and Washington states. Thus, gray wolves remain a
 6
     federally-listed endangered species in the western two-thirds of Washington and a
 7

 8   state-listed endangered species throughout the state.6
 9

10

11

12

13

14

15

16

17

18
     Figure 2. Washington Gray Wolf Conservation and Management 2019 Annual
19
     Report. (WDFW).
20

21
     6
         Washington law defines “Endangered” as any wildlife species native to the state
22
     of Washington that is seriously threatened with extinction throughout all or a
23
     significant portion of its range within the state. WAC 232-12-297. On March 15,
24
     2019, the USFWS published a proposed rule to remove the gray wolf from the list
25
     of endangered and threatened species. 84 Fed. Reg. 9,451, 9,648 (Mar. 15, 2019).
26
     If the rule is finalized as proposed (and not invalidated by a legal challenge) the
27
     effect would be to remove the gray wolf from under the federal ESA’s protection
28
     throughout the contiguous U.S., including all of Washington State.
     COMPLAINT                                                                             23
Case 2:20-cv-00223-RMP      ECF No. 1     filed 06/17/20   PageID.24 Page 24 of 59




 1
           56.    Under state law, once a species is listed as endangered, WDFW is
 2

 3   required to write a species recovery plan with target population objectives, an
 4
     implementation plan to reach those objectives, and criteria for delisting, education,
 5

 6
     and monitoring. WAC 220-610-110 §11.1.

 7         57.    Accordingly, in 2007, WDFW began developing a Wolf Conservation
 8
     and Management Plan, which the state agency adopted in 2011. Wolf populations
 9

10   in the eastern one-third of the state where the species is no longer federally listed
11
     are managed under the auspices of the 2011 Wolf Conservation and Management
12

13
     Plan (“WA wolf plan”).
14
           58.    The WA wolf plan is “the state recovery plan” for gray wolves. Its
15
     purpose is to “ensure the reestablishment of a self-sustaining population of gray
16

17   wolves in Washington and to encourage social tolerance for the species by
18
     addressing and reducing conflicts.”
19

20         59.    To promote wolf recovery in Washington, the plan provides that
21
     “[n]on-lethal management will be emphasized while the species is recovering” and
22

23
     that lethal control will be used to address conflicts only as a “last resort.”

24         60.    Nevertheless, WDFW has killed 31 wolves from eight packs, resulting
25
     in the near or total destruction of four packs since 2012. These lethal control
26

27   actions eliminated up to 11% of the state’s wolf population each year in the years
28
     in which they occurred.

     COMPLAINT                                                                               24
Case 2:20-cv-00223-RMP        ECF No. 1    filed 06/17/20   PageID.25 Page 25 of 59




 1
             61.    Though WDFW’s wolf kill orders have faced intense legal scrutiny,

 2   with some litigation in state court still pending, it is the Forest Service that
 3
     authorizes the livestock grazing on federal public lands that has been the root cause
 4

 5   of 90% of Washington’s wolf-livestock conflicts. Of WDFW’s 31 lethal control
 6
     actions, 28 (90%) were either completely or partially in response to predations of
 7

 8   federally permitted cattle grazing on the Colville National Forest, with 26 (84%)
 9
     wolves being killed on behalf of a single permittee—Diamond M.
10
                     The Colville National Forest and Livestock Grazing
11

12           62.    The Colville National Forest spans Ferry, Stevens, and Pend Oreille
13
     Counties in northeast Washington; bordered to the north by British Columbia,
14

15   Canada, to the west by the Okanogan-Wenatchee National Forest, to the east by the
16
     Idaho Panhandle National Forests, and to the south by a portion of the
17

18
     Confederated Tribes of the Colville Reservation.7

19           63.    A diverse array of fish, wildlife and plants inhabit the Colville,
20
     including many state and federally listed threatened and endangered species and
21

22   species designated by the Forest Service as “sensitive” because their regional
23
     viability is a concern. These include federally endangered woodland caribou;
24

25   federally threatened Canada lynx, grizzly bear, and bull trout; wolverine and
26

27
     7
         In 2018, the Confederated Tribes of the Colville established a hunting season for
28
     wolves on their tribal lands, for tribal members only, with no annual limits.
     COMPLAINT                                                                            25
Case 2:20-cv-00223-RMP      ECF No. 1   filed 06/17/20   PageID.26 Page 26 of 59




 1
     whitebark pine (candidates for federal listing); and gray wolves (both a state-listed

 2   endangered species and Region 6 “sensitive species”).
 3
           64.    The Colville is mostly forested, but has nevertheless been widely
 4

 5   grazed. Relatively large numbers of sheep and cattle grazed the Colville during the
 6
     1920-1940s, with cattle utilizing the lower elevations and sheep grazing the higher
 7

 8   elevations, especially in the Kettle Crest mountain range. During the 1950s, the
 9
     majority of sheep grazing ceased on the Forest. Today almost all permitted grazing
10
     is for cattle with only one sheep allotment, which is currently vacant, remaining.
11

12         65.    Grazing allotments on the Colville cover about 745,000 acres (68%)
13
     of administered Forest lands. There are 58 grazing allotments in total, where 42
14

15   currently have permitted use and 16 are in vacant status.
16
           66.    In addition to being the source of conflicts with native predators like
17

18
     wolves, bears, and cougars, livestock grazing can dramatically alter native

19   ecological communities, harming both upland and riparian habitat for a multitude
20
     of wildlife, fish and plants by degrading vegetation, soils, and streams.
21

22                          The Colville’s Forest Plan Revision
23
           67.    Until 2019, the Forest Service managed the Colville under a Forest
24

25   Plan from 1988. In 2004, the agency began the public scoping process for revising
26
     this outdated document. Over a decade later, in January 2016, the Forest Service
27
     released a draft programmatic EIS for the proposed revised Colville Forest Plan,
28



     COMPLAINT                                                                            26
Case 2:20-cv-00223-RMP      ECF No. 1   filed 06/17/20   PageID.27 Page 27 of 59




 1
     which evaluated six alternatives (no action, proposed action, and alternatives P, R,

 2   B, and O) for the future Forest-wide management of the Colville.
 3
           68.    Plaintiffs submitted detailed comments on the draft EIS for the revised
 4

 5   Forest Plan, calling upon the Forest Service to take a hard look at how proposed
 6
     Forest management for activities like livestock grazing affect newly recolonizing
 7

 8   gray wolves and other vulnerable wildlife that inhabit the Colville.
 9
           69.    In September 2018, the Forest Service released its final EIS (FEIS)
10
     and draft Record of Decision (ROD) for the revised Colville Forest Plan.
11

12         70.    Despite purporting to follow the wildlife diversity and viability
13
     provisions of the 1982 NFMA planning rule, and despite the highly controversial
14

15   and well documented pattern of wolf-livestock conflicts on the Colville’s grazing
16
     allotments, the FEIS did not take the legally required hard look at how wildlife
17

18
     diversity and wolf population viability on the Colville may be influenced by

19   conflicts between wolves and livestock that typically result in lethal wolf removal.
20
     The FEIS did not assess the present viability of gray wolves on the Colville or how
21

22   continued livestock grazing under the planning alternatives may affect this
23
     sensitive species’ future viability on the National Forest. Nor did the Forest
24

25   Service, in evaluating the suitability of Forest lands for domestic livestock grazing
26
     as the 1982 NFMA rule requires, consider possible conflicts between livestock and
27

28



     COMPLAINT                                                                          27
Case 2:20-cv-00223-RMP      ECF No. 1   filed 06/17/20   PageID.28 Page 28 of 59




 1
     wolves and examine any planning alternatives that incorporate methods for

 2   “regulating” such conflicts.
 3
           71.    Pursuant to the Forest Service’s administrative review process (also
 4

 5   referred to as the “objection” process described in 36 CFR 219 Subpart B of the
 6
     2012 NFMA planning rule), Plaintiffs filed objections to the FEIS and draft ROD
 7

 8   for the revised Forest Plan.
 9
           72.    In a jointly submitted objection, Western Watersheds Project and
10
     Kettle Range Conservation Group highlighted the Forest Service’s failure to
11

12   disclose and analyze the risks posed to wolves from federally permitted livestock
13
     grazing and the need to modify grazing management in order to reduce wolf-
14

15   livestock conflicts on the Colville National Forest.
16
           73.    For instance, both USFWS and WDFW experts have recommended
17

18
     the following science-backed measures for reducing wolf-livestock conflicts that

19   the Forest Service could have adopted as Forest-wide grazing management
20
     direction:
21

22         • Removing livestock carcasses on the allotments if they would attract
23
             wolves to a potential conflict situation with other grazing livestock;
           • Removing sick or injured livestock from the allotments, so they are not
24
             targeted by wolves;
25         • Delaying turnout until after early to mid-June if an active wolf den site is
             within 1 mile of an allotment unit, so deer will be birthing fawns and can
26
             provide an abundant and easy prey source for wolves;
27         • If an active wolf den site is within or adjacent to an allotment, delay
28           turnout of calves in the area until after they average 200 pounds in weight
             to minimize depredation potential;
     COMPLAINT                                                                           28
Case 2:20-cv-00223-RMP      ECF No. 1   filed 06/17/20   PageID.29 Page 29 of 59




 1           • Prohibit allotment management activities by humans near active wolf den
               sites during the denning period, to avoid human disturbance of the site;
 2
             • Prohibit placing salt or other livestock attractants near wolf dens or
 3             rendezvous sites, to minimize cattle use of these sites;
 4
             • In the event of depredation, consider moving livestock to another unit or
               another allotment;
 5
             • During times that livestock are in a unit with an active wolf den site or
 6             rendezvous site, require the permittee to inspect that unit at least 2
               days/week;
 7
             • Manage grazing livestock near the core areas (dens, rendezvous sites) of
 8             wolf territories to minimize wolf-livestock interactions, such as by
 9
               placing watering sites, mineral blocks, and supplemental feed away from
               wolf core areas;
10
             • Temporarily switch grazing sites and move livestock to another location
11             away from core areas;
12
             • Increase the frequency of human presence by using range riders and
               guard animals and frequently check livestock in areas with wolves or
13             when wolves are in the vicinity of livestock pastures.8
14
             74.   In fact, “range management” standards and guidelines in the prior
15

16   1988 Colville Forest Plan expressly directed the Forest Service, in developing
17
     allotment-specific management plans (AMPs), to give special consideration to: (1)
18

19
     protecting any threatened, endangered or sensitive species present in the area and

20

21

22
     8
         U.S. DEPT. FISH & WILDLIFE AND U.S. FOREST SERV., POTENTIAL CONSERVATION
23
     MEASURES TO REDUCE EFFECTS OF THE GRAZING ALLOTMENTS TO GRAY WOLVES
24
     (working draft); WASH. DEPT. OF FISH AND WILDLIFE, STAFF GUIDELINES:
25
     LIVESTOCK-WOLF MITIGATION MEASURES; WASH. DEPT. OF FISH AND WILDLIFE
26
     AND WESTERN WILDLIFE OUTREACH, LIVING WITH LIVESTOCK AND WOLVES: A
27
     PRACTICAL GUIDE TO AVOIDING CONFLICTS THROUGH NON-LETHAL MEANS,
28
     (2014).
     COMPLAINT                                                                         29
Case 2:20-cv-00223-RMP        ECF No. 1    filed 06/17/20   PageID.30 Page 30 of 59




 1
     (2) mitigating livestock-wildlife conflicts. The Forest Service abandoned this

 2   explicit direction in the revised 2019 Plan.
 3
             75.    Also, as Plaintiffs noted in their objection, the Forest Service recently
 4

 5   proposed incorporating wolf-livestock conflict reduction measures, similar to some
 6
     of the measures listed in paragraph 73, in its revised Forest Plans for other National
 7

 8   Forests in eastern Oregon.9 For example, the Forest Service proposed the following
 9
     management standards in the revised Forest Plans for the Wallowa-Whitman,
10
     Umatilla, and Malheur National Forests:
11

12        • Management activities within one mile of a known active (during same
13          calendar year that use is documented) wolf den and rendezvous sites should
            implement appropriate seasonal restrictions based on site specific
14
            consideration and potential activity effects, to reduce disturbance to denning
15          wolves.
16
          • Do not authorize turnout of sick or injured livestock to reduce risk of
            attracting wolves.
17        • Remove or otherwise dispose of livestock carcasses such that the carcass
18          will not attract wolves. If, due to location of the carcass, this is not possible,
            develop other remedies.
19
          • Do not authorize salt or other livestock attractants near known active (during
20          same calendar year that use is documented) wolf dens or rendezvous sites to
21
            minimize livestock use of these sites.

22           76.    Yet the Forest Service never publicly evaluated incorporating such
23
     wolf-livestock conflict reduction measures into management direction for the
24

25

26
     9
         Wolves in Oregon and Washington have followed similar trajectories over the
27
     last decade, dispersing westward from neighboring states in the Northern Rockies
28
     and first recolonizing historic habitat in the northeastern portions of these states.
     COMPLAINT                                                                               30
Case 2:20-cv-00223-RMP      ECF No. 1   filed 06/17/20   PageID.31 Page 31 of 59




 1
     revised Colville Forest Plan under any alternative the agency considered in its

 2   programmatic EIS.
 3
           77.    In October 2019, without resolving Plaintiffs’ objection with respect
 4

 5   to modifying grazing management to reduce wolf-livestock conflicts on the
 6
     Colville, or even acknowledging the issue of how livestock grazing affects wolves
 7

 8   on this National Forest, the Forest Service signed its final ROD adopting the
 9
     management directives described in the FEIS under alternative P as the new
10
     governing Colville Forest Plan for at least the next fifteen years—or, if prior
11

12   precedent is any guide, for the next 30 years.
13
     Diamond M’s Cattle Grazing on the Colville and its Highly Disproportionate
14
                        Rate of Conflict with Gray Wolves
15
           78.    For roughly the past 75 years, the Forest Service has issued Diamond
16

17   M Ranch, a partnership of the McIrvin family and reportedly the largest cattle
18
     producer in Washington, a series of permits to graze cattle on the Colville National
19

20   Forest.
21
           79.    Most recently, in 2013, the Forest Service issued Diamond M a 10-
22

23
     year term permit allowing 736 cow and calf pairs to graze between summer and

24   mid-autumn on the Churchill, Lambert, C.C. Mountain, Hope Mountain, and
25
     Copper-Mires allotments, which collectively span over 74,000 acres of federal
26

27   Forest lands in the Colville’s northern portion and Kettle River Range.
28



     COMPLAINT                                                                         31
Case 2:20-cv-00223-RMP      ECF No. 1    filed 06/17/20   PageID.32 Page 32 of 59




 1
           80.    The expansive Kettle River Range is prime wolf country—a rugged,

 2   mountainous, and heavily treed landscape with a significant native prey base.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13   Photo credit: Timothy Coleman (Executive Director, Kettle Range Conservation
14
     Group); image features portions of the C.C. Mountain allotment, with the Profanity
     Peak Inventoried Roadless Area in the foreground.
15

16         81.    Diamond M’s federally-permitted cattle grazing on the Colville has
17
     been the source of mounting, high-profile conflicts that have resulted in numerous
18

19
     preventable wolf deaths.

20         82.    In 2012, WDFW killed seven of eight wolves from the Wedge Pack
21
     on behalf of Diamond M as a result of cattle predations that occurred on the
22

23   northern portion of the Colville.
24
           83.    In 2016, WDFW killed seven wolves from the Profanity Peak Pack on
25

26   behalf of Diamond M as a result of cattle predations in the Colville’s Kettle River
27
     Range. This lethal control action ultimately destroyed the entire Profanity Peak
28



     COMPLAINT                                                                          32
Case 2:20-cv-00223-RMP        ECF No. 1   filed 06/17/20   PageID.33 Page 33 of 59




 1
     Pack as it left only one adult female and three pups, who did not survive to the

 2   following year.
 3
             84.    In 2017, the Sherman Pack almost immediately moved into the
 4

 5   Profanity Peak Pack’s former territory. After determining the Sherman Pack was
 6
     responsible for depredations on Diamond M’s cattle in the Colville’s Kettle River
 7

 8   Range, WDFW killed one of only two of the pack’s remaining members,
 9
     destroying the pack.10 In 2017, WDFW also killed two wolves from the Smackout
10
     Pack on behalf of another livestock owner as a result of predations on private land
11

12   adjacent to the Colville and predations on federal lands in the Forest’s eastern
13
     region.
14

15           85.    In 2018, a new wolf pack – the Old Profanity Territory (“OPT”) Pack
16
     – moved into the territory formerly occupied by the Profanity Peak and Sherman
17

18
     Packs in the Colville’s Kettle River Range. On separate occasions that year,

19   WDFW killed two members of the OPT Pack in response to predations of
20
     Diamond M’s cattle in the Colville’s Kettle River Range and one wolf from the
21

22   Smackout Pack on behalf of Diamond M as a result of predations on private land
23
     near the eastern region of the National Forest. In 2018, WDFW also killed one
24

25
     10
          WDFW reported that the Sherman Pack started the year with 5 wolves, but the
26
     state agency was unable to later locate two of them and one female was killed by a
27
     car in March 2017, thus only 2 wolves remained in this pack by the time WDFW
28
     issued its kill order.
     COMPLAINT                                                                          33
Case 2:20-cv-00223-RMP       ECF No. 1    filed 06/17/20   PageID.34 Page 34 of 59




 1
     wolf from the Togo Pack on behalf of another livestock owner as a result of

 2   predations in the Colville’s Kettle River Range.
 3
           86.    In January 2019, WDFW determined members of the OPT Pack killed
 4

 5   three cattle Diamond M had unlawfully left in the Kettle Range mountains over the
 6
     winter, beyond the season of use dates authorized in its federal grazing permit.
 7

 8   WDFW ultimately killed eight wolves from the OPT Pack, destroying the entire
 9
     pack, after additional depredations of Diamond M’s cattle in the Colville’s Kettle
10
     River Range the following summer.
11

12         87.    Of the four packs WDFW has destroyed since 2012, all were killed on
13
     behalf of Diamond M Ranch within the Colville National Forest: Wedge Pack
14

15   (2012), Profanity Peak Pack (2016), Sherman Pack (2017), and OPT Pack (2019).
16
           88.    Since 2012, the state has spent well over $320,000.00 of taxpayer
17

18
     dollars carrying out these lethal control actions against wolves.

19         89.    Year after year, since 2012, Diamond M has lost cattle to wolves on
20
     federal allotments within the Colville while neighboring permittees have been able
21

22   to fairly effectively protect their herds.
23
           90.    Since WDFW finalized its state recovery plan for wolves in 2011,
24

25   many of Washington’s livestock owners have agreed to cooperate with the state
26
     agency to employ non-lethal measures to reduce wolf-livestock conflicts.
27

28



     COMPLAINT                                                                          34
Case 2:20-cv-00223-RMP      ECF No. 1    filed 06/17/20   PageID.35 Page 35 of 59




 1
           91.    WDFW offers livestock owners the opportunity to enter into Damage

 2   Prevention Cooperative Agreements, which provides a cost-share for the
 3
     implementation of non-lethal conflict prevention measures, such as range riders,
 4

 5   improved sanitation practices (e.g. treatment or removal of injured or dead
 6
     livestock), checking on livestock daily, fladry (the use of flagging to frighten away
 7

 8   predators) and fencing.
 9
           92.    Diamond M has steadfastly refused to become a signatory to
10
     WDFW’s Damage Prevention Cooperative Agreement, to cooperate with WDFW
11

12   on employing non-lethal deterrent measures, or to follow the recommendations of
13
     conservation biologists for best management practices.
14

15         93.    WDFW’s 2016 predation reports show Diamond M has turned young
16
     calves out on the Colville’s federal allotments before they had reached 200 pounds
17

18
     (the weight both USFWS and WDFW experts recommend to minimize wolf

19   depredation potential).
20
           94.    WDFW’s reports also show that many of Diamond M’s cows and
21

22   calves were not discovered for days, or even weeks, after they were injured by
23
     wolves, indicating the permittee either failed to maintain a regular presence on the
24

25   allotments to monitor the health of its herds or intentionally left injured cattle in
26
     the allotments. Either scenario is problematic as wolves are drawn to sick or
27

28



     COMPLAINT                                                                               35
Case 2:20-cv-00223-RMP        ECF No. 1   filed 06/17/20   PageID.36 Page 36 of 59




 1
     injured livestock, and leaving them on the allotments puts all surrounding cattle at

 2   greater risk.
 3
            95.      Unlike the surrounding permittees who suffered no livestock
 4

 5   predations from wolves in 2019, Diamond M refused the use of state-funded range
 6
     riding services contracted by WDFW to protect its cattle. WDFW officials have
 7

 8   noted that Diamond M will not use its contracted range riders because of fear they
 9
     would report allotment violations to the Forest Service. WDFW officials further
10
     acknowledged that over each of the past four years that it killed wolves in response
11

12   to depredations of Diamond M’s cattle on the Colville’s federal allotments, that
13
     Diamond M “never had actual, quality range riding on this landscape.” In fact, the
14

15   only range riders Diamond M allowed to monitor its cattle while grazing public
16
     lands on the Colville in 2017 and 2018 were a family that claimed compensation
17

18
     from the state for range riding on dates when a WDFW criminal investigation

19   revealed they were far from the allotments (e.g. shopping in Idaho, at a casino, or
20
     hotels in Spokane).
21

22          96.      As the following chart used in the WA wolf plan shows, wolves are
23
     generally responsible for fewer than 0.1% of cattle losses, with the vast majority of
24

25   deaths from illness, weather, and calving problems.
26
     //
27
     ///
28



     COMPLAINT                                                                           36
Case 2:20-cv-00223-RMP       ECF No. 1   filed 06/17/20   PageID.37 Page 37 of 59




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12
             97.    Between 2012 and 2018, when the Washington wolf population grew
13

14   from a minimum of 51 wolves to 126, WDFW confirmed 45 cattle were killed by
15
     wolves (of the roughly 1.2 to 1.4 million head of cattle annually grown in
16

17
     Washington state)11—an average of 6.4 attributed to wolves per year. These
18
     numbers are consistent with data gathered for two Washington State University
19
     (“WSU”) studies, which found wolf predations on Washington livestock were
20

21   extremely rare.12 One study collared 588 calves in 10 herds over two grazing
22

23

24

25
     11
      U.S. DEPT. OF AG., NAT’L AG. STATISTICS SERV., CATTLE REPORT (January 2020)
26
     https://www.nass.usda.gov/Publications/Todays_Reports/reports/catl0120.pdf
27
     12
          The data for these WSU studies was gathered by Dr. Robert Wielgus, Director of
28
     WSU’s Large Carnivore Conservation Lab, from WSU radio-telemetry data of
     COMPLAINT                                                                       37
Case 2:20-cv-00223-RMP       ECF No. 1   filed 06/17/20   PageID.38 Page 38 of 59




 1
     seasons, but detected no wolf-caused mortalities in any collared animals—

 2   extrapolating that livestock losses to wolves were at most 0.81%.13 Another study,
 3
     by a WDFW biologist (the “Spence Study”), monitored 10 wolf packs over three
 4

 5   grazing seasons, finding that, on average, wolves killed just 0.3 percent of cattle in
 6
     wolf pack territory.14 But there was one big exception: the predation rate on cattle
 7

 8   belonging to Diamond M was roughly 14 times higher than the average for other
 9
     Washington livestock owners in wolf territory. Id.
10
             98.   This dramatic difference in depredation rates is not because wolf
11

12   territories center solely around the five allotments permitted to Diamond M: the
13
     OPT pack’s territory alone overlapped with 13 different federal grazing allotments.
14

15   The following map of known wolf activity on the Colville in 2016 that was
16
     developed by the Forest Service illustrates this point.
17

18

19

20

21

22

23
     wolves and livestock, date and time stamped video records of wolves and
24
     livestock, and WDFW’s public records.
25
     13
          Brown, J. & Wielgus, R. (Chair) (WSU 2016), “Mortality of Range Livestock in
26
     Wolf-Occupied Areas of Washington,” Abstract.
27
     14
          Spence, G. & Wielgus, R. (Chair) (WSU 2017), “Wolf Predation on Livestock in
28
     Washington,” Abstract.
     COMPLAINT                                                                           38
Case 2:20-cv-00223-RMP                                                      ECF No. 1                      filed 06/17/20                              PageID.39 Page 39 of 59




 1                      Minimum convex polygons of wolf activity in NE WA and range allotments on Colville NF


                                                                                                           Laurier
                                                                                  Danville

 2                                     GRAPHITE
                                                                                                             HOPE MOUNTAIN
                                                                                                                                                                                            Z CANYON
                                                             VULCAN           LONE RANCH LITTLE BOULDER MCKINLEY       ELBOW LAKE                                                SILVER CREEK
                                                                                                                                                          Northport
                                                                                                             CHURCHILL
                                                                                DAY CREEK
 3                                          BAMBER                         Curlew
                                                                                                    FIRST THOUGHT
                                                                                                 JASPER
                                                                                                                                                                                                   Metaline
                                                                                                              Orient
                                                                                                                                                                                                    Metaline Falls
                                                 HENRY CREEK
 4                                             TONATA                                            SNOWCAP                                                                  SMACKOUT
                                                                        NORTH FORK ST. PETERS                                                                                    LOST LAKE
                                                       EMPIRE
                                                                                            BULLDOG RENNER LAKE                                                       MEADOW CREEK              Ione
 5                                                                      SOUTH FORK ST. PETERS
                        Wauconda                                                                   BOYDS    Boyds                          GILLETTE MOUNTAIN                       TIGER HILL
                                                                               LAMBERT
                                      TROUT CREEK                        COPPER-MIRES                                                                                                       LECLERC CREEK
                                                                                                                                                         ALADDIN
 6                                                                          BRACKEN
                                                                                             C.C. MOUNTAIN
                                                                                                        NANCY CREEK
                                                                                                                            Marcus
                                                                                                                                                   MIDDLE FORK MILL CREEK
                                                                                                                                                                                                       LECLERC CREEK

                                                             Republic                                                                                                                   LOST CREEK
                                                                           JUNGLE HILL
                                                                                                                            Kettle Falls
                                                                                                                                                       S. FORK MILL CREEK
 7                                                                                      GRAVES MOUNTAIN                                                                                                  LECLERC CREEK
                                                                                                                                            Colville
                                                                                                                                                                                        RUBY CREEK
                                        SWAN LAKE                                                         BANGS
 8                                                                      QUARTZ               LAKE ELLEN                                                                                    CUSICK-GARDINER
                                                                                                                                               Arden

 9                                                                                                                   Rice

                                                                                                                                                     CLIFF RIDGEN. FORK CHEWELAH CREEK
                                                                         Minimum convex polygons of wolf activity                              TWELVEMILE
10                                                                                                                                                     Addy
                                                                                                                                                                    S. FORK CHEWELAH CREEK                      Cusick
                                                            Range Allotments                               Inchelium
                                                                                                                                                        Bluecreek
                                                                                                                                                                                                                     Usk

                                                                         Active
11                                                                                                                                                                    Chewelah
                                                                                                                                                                                     CALISPELL CREEK
                                                                         Vacant

12        Wolf pack location information from WDFW 1 Sept 2016.
          Map by C. Loggers/USFS
                                                                                                                                                                                                                           Newport Oldtown




13

14
                      99.                    For more than a decade, Diamond M’s owners have publicly aired
15

16   their unwillingness to coexist with wolves. Indeed, although Diamond M raises its
17
     cattle for slaughter and profit, it refuses to enter into a contract with the state that
18

19   would give it compensation for its losses to wolves—in exchange for which it
20
     would have to agree to cooperate with WDFW to protect its livestock. Instead,
21

22
     Diamond M’s owner insists the only compensation he is interested in is “a dead

23   wolf for every dead calf.”15
24

25

26

27
     15
      Matthew Weaver, Wolf Kill Fails to Placate Washington Rancher, THE BLUE
28
     MOUNTAIN EAGLE, Aug. 8, 2012, https://www.bluemountaineagle.com/news/wolf-
     COMPLAINT                                                                                                                                                                                                                          39
Case 2:20-cv-00223-RMP       ECF No. 1    filed 06/17/20   PageID.40 Page 40 of 59




 1
                    The Forest Service’s Failure to Responsibly Manage
                            Livestock Grazing on the Colville
 2

 3         100. The Forest Service, as the federal land manager and agency
 4
     responsible for administering livestock grazing on National Forest lands, has broad
 5

 6
     authority to modify, cancel, or suspend grazing permits; update AMPs; and adjust

 7   annual grazing instructions for the benefit of special resources that occur on federal
 8
     allotments. The Forest Service also has a heightened duty under NFMA to protect
 9

10   the Forest’s sensitive species like the gray wolf because their regional population
11
     viability is already a concern.
12

13
           101. For the past several years, wildlife advocates, concerned citizens,
14
     Public Employees for Environmental Responsibility (PEER), and even the Forest
15
     Service’s own employees, have called upon the federal managers of the Colville to
16

17   at least modify, if not suspend, Diamond M’s federal grazing privileges in light of
18
     this permittee’s well-documented recalcitrant behavior and high-conflict grazing
19

20   practices; urging agency officials fulfill their obligation to ensure public lands
21
     grazing does not threaten the recovery and viability of this ecologically important,
22

23
     native carnivore as it gains a foothold in its historic habitat.

24         102. Indeed, WDFW’s repeated killing of wolves in response to Diamond
25
     M’s cattle depredations on the Colville, when little to no non-lethal deterrent
26

27
     kill-fails-to-placate-washington-rancher/article_a991a8b1-33b3-55ea-959f-
28
     dccbbcee38d0.html
     COMPLAINT                                                                            40
Case 2:20-cv-00223-RMP      ECF No. 1   filed 06/17/20   PageID.41 Page 41 of 59




 1
     measures had been in place, even prompted Washington Governor Jay Inslee to

 2   write WDFW in September 2019, calling the state agency’s annual status quo wolf
 3
     killing “simply unacceptable;” requesting WDFW work with the Forest Service
 4

 5   “to make changes that would reduce the conflicts, including changes in
 6
     allotment policies for public lands that are prime wolf habitat, the addition of
 7

 8   more intensive range riding, and other proven or promising methods.”
 9
           103. Ignoring this public outcry, the Forest Service continues authorizing
10
     the same problematic cattle grazing it knows will likely end in dead wolves,
11

12   without imposing any modifications to avoid or reduce wolf-livestock conflicts on
13
     the Colville.
14

15         104. The Forest Service can adjust the timing, intensity, duration, and
16
     location of annual grazing. Yet the agency instead authorizes Diamond M to
17

18
     repeatedly concentrate its cattle in known core wolf areas, even after the discovery

19   of active wolf rendezvous sites and nearby dens. In 2016, after Diamond M and the
20
     Forest Service learned that a salt block was placed near an active den site, the
21

22   agency did not require Diamond M to move its cattle to safety in more distant
23
     pastures, and Diamond M refused to do so on its own accord. Worse yet, the Forest
24

25   Service authorized the salt blocks to remain in this high conflict area for the 2018
26
     and 2019 grazing seasons, which is frequently near den and/or rendezvous sites.
27
     And then the Forest Service sat idly by while the predations piled up and Diamond
28



     COMPLAINT                                                                          41
Case 2:20-cv-00223-RMP      ECF No. 1   filed 06/17/20   PageID.42 Page 42 of 59




 1
     M’s demands for dead wolves were swiftly met by a series of lethal control actions

 2   by WDFW.
 3
           105. The Forest Service has ignored numerous other grazing management
 4

 5   options to reduce wolf-livestock conflicts and in turn protect the wolf’s future
 6
     viability on the Colville. For instance, in addition to modifying the timing and
 7

 8   location of grazing, such as by delaying turnout in core wolf areas, the Forest
 9
     Service can also modify the class of livestock permitted to graze federal
10
     allotments. Currently, it authorizes Diamond M to graze 736 cow/calf pairs, which
11

12   allows up to 736 especially vulnerable young calves to graze in prime wolf
13
     country. Rather than consider modifying Diamond M’s permit to only allow
14

15   grazing adult cows, or at least require calves to be above 200 pounds in weight by
16
     turnout, the Forest Service again has done nothing.
17

18

19

20

21

22

23

24

25

26

27   Photo credit: Timothy Coleman (Executive Director, Kettle Range Conservation
28
     Group); image of cows with young calves in the Deadman pasture on the C.C.
     Mountain allotment, June 8, 2020.
     COMPLAINT                                                                          42
Case 2:20-cv-00223-RMP      ECF No. 1   filed 06/17/20   PageID.43 Page 43 of 59




 1
           106. The Forest Service could also require permittees to use consistent and

 2   reliable range riders, monitor the location and health of their herds on a frequent
 3
     basis, and immediately remove sick, injured, or dead cattle to avoid attracting
 4

 5   wolves to areas actively being grazed by livestock. But it has not required
 6
     Diamond M to do so.
 7

 8         107. The Forest Service has also not taken any corrective action in
 9
     response to Diamond M’s repeated failure to timely move its cattle off the National
10
     Forest. Taking corrective action could have avoided livestock depredations and
11

12   subsequent wolf killings. Violating the terms of its grazing permit, AMPs, and
13
     annual grazing instructions, Diamond M has left its cattle to languish in the rugged,
14

15   forested terrain of the Colville’s Kettle River Range beyond the permitted season
16
     of use dates for each of the five allotments, which all expire between September 30
17

18
     and October 31, including deep into winter. The Forest Service has broad authority

19   to impose repercussions for permit non-compliance. Yet the agency again turns a
20
     blind eye. Also, in 2018, the Forest Service extended Diamond M’s season of use
21

22   date for the C.C. Mountain allotment, via a letter, after the authorized period of use
23
     on that allotment expired and a depredation of cattle that Diamond M failed to
24

25   timely remove by its specified October 15 off-date occurred. The Forest Service’s
26
     action extending the season of use enabled WDFW to issue a late season kill order
27
     in response.
28



     COMPLAINT                                                                             43
Case 2:20-cv-00223-RMP     ECF No. 1    filed 06/17/20   PageID.44 Page 44 of 59




 1
               The Forest Service’s Outdated NEPA Analyses and AMPs
                              for Diamond M’s Grazing
 2

 3         108. The wolf’s return to the Colville and several consecutive years of
 4
     conflicts with Diamond M’s cattle grazing on the Forest triggered the agency’s
 5

 6
     duty to supplement its severely outdated environmental analyses for the five

 7   allotments permitted to Diamond M and the resulting Allotment Management
 8
     Plans that guide site-specific grazing management thereon.
 9

10         109. But instead of publicly disclosing and carefully assessing the
11
     environmental impacts of Diamond M’s cattle grazing in prime wolf country to
12

13
     this state-listed endangered and sensitive species, as NEPA requires, the Forest
14
     Service continues to rely on allotment-specific management direction, AMPs, that
15
     were developed from analyses for the Churchill, Lambert, C.C. Mountain, Hope
16

17   Mountain, and Copper-Mires allotments (collectively the “Diamond M
18
     allotments”) that mostly date back to the 1970s.
19

20         110. Specifically, the Forest Service’s grazing authorizations for Diamond
21
     M continue to rely on the following:
22

23
            • A 1976 “Environmental Analysis Report” and resulting AMP for the
              Copper-Mires allotment;
24
            • Three separate EAs and corresponding AMPs from 1979 for the
25            Lambert, C.C. Mountain, and Hope Mountain allotments;
            • A 1985 AMP for the Churchill allotment; and
26
            • A 2007 Decision Memo that categorically excluded grazing
27            management on the Hope Mountain and Churchill allotments, among
28            other adjacent allotments, from environmental review in an EA or EIS


     COMPLAINT                                                                          44
Case 2:20-cv-00223-RMP      ECF No. 1    filed 06/17/20   PageID.45 Page 45 of 59




 1
                under the “2005 Grazing Rider” FY 2005 Consolidated Appropriations
                Act, Pub. L. No. 108-447, Sec. 339.
 2

 3         111. Thus, more than 35 to 40 years have passed since the Forest Service
 4
     assessed the environmental impacts of, or need to modify, its grazing management
 5

 6
     direction for the Diamond M allotments.

 7         112. On March 27, 2020, Plaintiffs WildEarth Guardians and WWP sent
 8
     the Forest Service a letter identifying the need for the agency to supplement its
 9

10   outdated NEPA analyses for the Diamond M allotments given the wealth of
11
     significant new information and changed circumstances that have emerged since its
12

13
     prior decades-old analyses and AMPs.
14
           113. In addition to the obvious new facts and circumstances surrounding
15
     the gray wolf’s return to the Colville and years of conflicts with Diamond M’s
16

17   cattle, Plaintiffs’ letter highlighted recommendations from state and federal
18
     wildlife agencies for reducing wolf-livestock conflicts. Plaintiffs’ letter referenced
19

20   numerous scientific studies supporting the efficacy of such non-lethal measures. It
21
     also referenced many studies that show killing wolves in response to livestock
22

23
     depredations is unlikely to prevent future conflicts from recurring and may even

24   increase conflicts by causing compensatory breeding and disrupting complex, wolf
25
     pack dynamics. Plaintiffs’ letter additionally pointed to several recent studies
26

27   demonstrating the critically important ecological role that wolves, as top predators,
28
     play in recovering and maintaining healthy ecosystems and how wolf removal has

     COMPLAINT                                                                           45
Case 2:20-cv-00223-RMP        ECF No. 1   filed 06/17/20   PageID.46 Page 46 of 59




 1
     cascading negative effects. Plaintiffs also sent most of these studies and scientific

 2   literature references on a thumb drive to the Colville’s Forest Supervisor in hopes
 3
     of facilitating a prompt review.
 4

 5            114. To date, however, the Forest Service has not responded to Plaintiffs’
 6
     letter or issued any public notice indicating it would prepare supplemental NEPA
 7

 8   analyses to address the impacts of Diamond M’s grazing on the Colville’s wolves
 9
     and the need to update stale AMPs to provide new management direction, based on
10
     current science, for mitigating wolf-livestock conflicts on these federal Forest
11

12   lands.
13
                 Potential Impacts to ESA-Listed Species and Their Habitats
14
                                from Diamond M’s Grazing
15
              115. The Forest Service has additionally failed to consider the potential
16

17   impacts of Diamond M’s grazing on gravely imperiled species federally protected
18
     under the ESA. Threatened bull trout and its critical habitat, endangered woodland
19

20   caribou and its critical habitat, threatened grizzly bear, and threatened Canada lynx
21
     are all present on the Colville National Forest. There is also suitable habitat for
22

23
     yellow-billed cuckoo (listed threatened species) and both wolverine and whitebark

24   pine are present (candidate species).
25
              116. The Kettle-Wedge “core area” is considered important for the
26

27   recovery of Canada lynx in Washington, portions of which overlap with the
28
     Diamond M allotments. The USFWS defines core areas as those areas with the

     COMPLAINT                                                                             46
Case 2:20-cv-00223-RMP     ECF No. 1    filed 06/17/20   PageID.47 Page 47 of 59




 1
     strongest long-term evidence of the persistence of lynx populations over time

 2   within the contiguous United States. Among other potential effects to lynx,
 3
     livestock grazing can indirectly affect this threatened species by adversely
 4

 5   affecting riparian areas that provide habitat for snowshoe hare, a primary food
 6
     resource for lynx. Lynx are also sensitive to human disturbance, so livestock
 7

 8   grazing and associated activities can impair the lynx’s need for seclusion.
 9
           117. Threatened grizzly bears have been documented on adjacent lands and
10
     may also be present on the Copper-Mires, Lambert, and C.C. Mountain allotments.
11

12   Among other potential effects, livestock grazing may adversely affect this listed
13
     species through direct and indirect competition for forage, and the potential for
14

15   disturbance and/or mortality when grizzly bears come into contact with people
16
     and/or livestock.
17

18
           118. Whitebark pine, a candidate species for federal listing and important

19   food source for threatened grizzly bears, is also present on the Diamond M
20
     allotments and may be adversely affected by livestock grazing. Livestock tend to
21

22   seek shade under large whitebark pine trees. This behavior exacerbates soil
23
     compaction and erosion around the tree trunk, which can expose the roots and can
24

25   reduce the likelihood of seedling establishment. Cattle can also create conditions
26
     that favor the establishment of faster-growing sub-alpine fir and other shade
27
     tolerant species that displace whitebark pine.
28



     COMPLAINT                                                                            47
Case 2:20-cv-00223-RMP      ECF No. 1    filed 06/17/20   PageID.48 Page 48 of 59




 1
           119. Upon information and belief, the Forest Service has failed to prepare a

 2   Biological Assessment and consult the USFWS, pursuant to the ESA, since at least
 3
     2000 regarding the impacts of Diamond M’s cattle grazing on the Copper-Mires,
 4

 5   Lambert, and C.C. Mountain allotments to federally listed threatened and
 6
     endangered species, proposed and/or candidate species (e.g. Canada lynx, grizzly
 7

 8   bear and whitebark pine), which are known or suspected to be present in those
 9
     areas. Consequently, on April 1, 2020, Plaintiffs WildEarth Guardians and WWP
10
     sent the Forest Service a sixty-day notice of intent to bring legal action pursuant to
11

12   the ESA for these failures.
13
                             FIRST CLAIM FOR RELIEF
14
      VIOLATIONS OF THE NATIONAL ENVIRONMENTAL POLICY ACT
15     (Failure to Address Impacts to Wolves Under the New Colville Forest Plan
      and to Evaluate Reasonable Grazing Management Alternatives that Reduce
16
                               Wolf-Livestock Conflicts)
17

18
           120. Plaintiffs reallege and incorporate by reference the preceding

19   paragraphs.
20
           121. The Forest Service failed NEPA’s hard look mandate in multiple
21

22   respects with regard to the revised Colville Forest Plan:
23
               A. The FEIS for the 2019 Colville Forest Plan failed to publicly disclose
24

25                 and analyze the potential direct, indirect, and cumulative
26
                   environmental effects of authorizing livestock grazing under newly
27
                   proposed management direction to state-listed endangered and
28



     COMPLAINT                                                                           48
Case 2:20-cv-00223-RMP   ECF No. 1    filed 06/17/20   PageID.49 Page 49 of 59




 1
               sensitive gray wolves. For example, the FEIS failed to even

 2             acknowledge and disclose environmental baseline conditions with
 3
               respect to gray wolves returning to the Colville over the last decade,
 4

 5             establishing breeding pairs and packs, and contributing to this
 6
               National Forest’s diversity of plant and animal communities;
 7

 8          B. The FEIS failed to disclose and analyze how the series of conflicts
 9
               between this sensitive species and federally permitted cattle grazing
10
               on the Forest has affected wolves and their current Forest-wide
11

12             population status or trend;
13
            C. The FEIS failed to analyze, in light of this series of past conflicts, how
14

15             the continuation of livestock grazing under the revised Forest Plan
16
               may affect the wolf’s future viability on the Colville and, in turn, the
17

18
               diversity of wildlife on the National Forest;

19          D. The FEIS failed to consider how abandoning stringent management
20
               standards under the prior 1988 Colville Forest Plan, which expressly
21

22             required the agency to consider incorporating measures for protecting
23
               sensitive species like the gray wolf and reducing wildlife-livestock
24

25             conflicts into allotment-specific AMPs, may impact wolves on the
26
               National Forest;
27

28



     COMPLAINT                                                                          49
Case 2:20-cv-00223-RMP       ECF No. 1    filed 06/17/20   PageID.50 Page 50 of 59




 1
              E. The Forest Service failed to thoroughly consider and objectively

 2                 evaluate an adequate range of alternatives because not one of the six
 3
                   planning alternatives the agency assessed in detail included Forest-
 4

 5                 wide grazing directives that incorporated measures for reducing wolf-
 6
                   livestock conflicts.
 7

 8         122. The Forest Service thus failed to disclose and analyze all the revised
 9
     Forest Plan’s environmental impacts, and failed to evaluate reasonable alternatives
10
     for Forest-wide grazing management direction, contrary to NEPA requirements. 42
11

12   U.S.C. § 4332(2)(C); 40 C.F.R. Parts 1502 and 1508.
13
           123. The FEIS, and the revised Colville Forest Plan relying on that FEIS,
14

15   are therefore arbitrary, capricious, and not in accordance with law and should be
16
     set aside pursuant to the APA. 5 U.S.C. § 706(2).
17

18
                        SECOND CLAIM FOR RELIEF
      VIOLATIONS OF THE NATIONAL ENVIRONMENTAL POLICY ACT
19           (Failure to Prepare Supplemental NEPA Analyses for
20              the Diamond M Allotment Management Plans)
21
           124. Plaintiffs reallege and incorporate by reference the preceding
22

23
     paragraphs.

24         125. NEPA’s regulations require an agency to prepare supplemental NEPA
25
     analysis if the agency makes substantial changes to the proposed action or if there
26

27   are significant new circumstances or information relevant to environmental
28



     COMPLAINT                                                                            50
Case 2:20-cv-00223-RMP       ECF No. 1   filed 06/17/20   PageID.51 Page 51 of 59




 1
     concerns and bearing on the proposed action or its impacts. 40 C.F.R. §

 2   1502.9(c)(1)(i)-(ii).
 3
           126. The Ninth Circuit has also determined that environmental analyses
 4

 5   must be completed before an agency makes any “irreversible and irretrievable
 6
     commitment of resources.” See ONDA v. Sabo, 854 F. Supp. 2d 889, 923-24 (D.
 7

 8   Or. 2012) (citing Conner v. Burford, 848 F.2d 1441, 1446 (9th Cir. 1988); Metcalf
 9
     v. Daley, 214 F.3d 1135, 1143 (9th Cir. 2000); WWP v. BLM, Civ. No. 09–0507–
10
     E–BLW, 2009 WL 3335365, at *6 (D. Idaho Oct. 14, 2009)).
11

12         127. Events and information including, but not limited to those listed
13
     herein, constitute significant new circumstances or information relevant to
14

15   environmental concerns regarding the continued authorization of cattle grazing on
16
     the Diamond M allotments. Principally, state-listed endangered and sensitive gray
17

18
     wolves have returned to the Colville; the Kettle River Range is prime wolf habitat

19   with many active core wolf areas for the past several years; wolves have been
20
     active on all the Diamond M allotments; and conflicts between wolves and
21

22   Diamond M’s federally permitted cattle have resulted in the lethal removal of at
23
     least 26 wolves and four wolf packs as of the date of this Complaint. Current
24

25   science also shows conflicts are very likely to recur, despite the state’s lethal
26
     removal activities on Diamond M’s behalf, in the absence of science-backed non-
27
     lethal measures that mitigate wolf-livestock conflicts.
28



     COMPLAINT                                                                           51
Case 2:20-cv-00223-RMP     ECF No. 1   filed 06/17/20   PageID.52 Page 52 of 59




 1
           128. The Forest Service relies on AMPs and their accompanying

 2   environmental analyses that are more than three decades old to continue
 3
     authorizing grazing on the Diamond M allotments. The Forest Service’s failure to
 4

 5   complete supplemental NEPA analysis that considers this ongoing action’s impacts
 6
     on wolves and to update decades-old AMPs in light of these changed
 7

 8   circumstances and new information, as NEPA requires, is agency action
 9
     unlawfully withheld or unreasonably delayed. 5 U.S.C. § 706(1).
10
           129. To the extent the Forest Service affirmatively decided supplementing
11

12   Diamond M’s outdated NEPA analyses was unwarranted, such as through
13
     Supplemental Information Reports (SIRs), those decisions are arbitrary, capricious,
14

15   and not in accordance with law and should be set aside pursuant to the APA. 5
16
     U.S.C. § 706(2).
17

18
                           THIRD CLAIM FOR RELIEF
        VIOLATIONS OF THE NATIONAL FOREST MANAGEMENT ACT
19       (Revised Colville Forest Plan Fails to Meet NFMA’s Requirements)
20
           130. Plaintiffs reallege and incorporate by reference the preceding
21

22   paragraphs.
23
           131. As noted, NFMA and its regulations impose both procedural and
24

25   substantive requirements for Forest Plans. 16 U.S.C. § 1604(g)(3)(B); 36 C.F.R. §§
26
     219.19; 219.20; 219.26 (1982).
27

28



     COMPLAINT                                                                       52
Case 2:20-cv-00223-RMP      ECF No. 1    filed 06/17/20   PageID.53 Page 53 of 59




 1
           132. The Forest Service violated NFMA’s procedural requirements by

 2   failing to consider during the Forest Plan revision process: (1) how the Colville’s
 3
     wildlife diversity will be affected by the continuation of livestock grazing under
 4

 5   management direction that omits any measures for mitigating wolf-livestock
 6
     conflicts so as to reduce or avoid the lethal removal of wolves from the National
 7

 8   Forest in response to depredations, 36 C.F.R. § 219.26 (1982), and (2) which
 9
     portions of the Colville are suitable for grazing in light of repeated wolf-livestock
10
     conflicts, or any measures for “regulating” conflicts between livestock and wolves.
11

12   36 C.F.R. § 219.20 (1982).
13
           133. The Forest Service also violated NFMA’s substantive requirements by
14

15   failing to adopt management directives in the revised Colville Forest Plan related
16
     to livestock grazing to ensure viable populations of gray wolves will be maintained
17

18
     on the Colville National Forest. 16 U.S.C. § 1604(g)(3)(B); 36 C.F.R. § 219.19

19   (1982). Livestock grazing direction from the Forest Plan is implemented through
20
     term grazing permits, AMPs, and annual grazing/operating instructions (AOIs),
21

22   including the 2020 annual authorizations for Diamond M.
23
           134. Accordingly, the revised Colville Forest Plan is arbitrary, capricious,
24

25   an abuse of discretion, and not in accordance with NFMA. 5 U.S.C. § 706(2)(A).
26
     //
27
     ///
28



     COMPLAINT                                                                             53
Case 2:20-cv-00223-RMP      ECF No. 1    filed 06/17/20   PageID.54 Page 54 of 59




 1
                      FOURTH CLAIM FOR RELIEF
        VIOLATIONS OF THE NATIONAL FOREST MANAGEMENT ACT
 2           (Diamond M’s Grazing Authorizations are Inconsistent
 3                      with Forest Plan Direction)
 4
           135. Plaintiffs reallege and incorporate by reference the preceding
 5

 6
     paragraphs.

 7         136. As required by NFMA and its planning rules, all projects and
 8
     activities authorized by the Forest Service must be consistent with the applicable
 9

10   Forest Plan. 16 U.S.C. § 1604(i); 36 C.F.R. § 219.15 (2012). A project or activity
11
     must be consistent with all applicable plan components, including the desired
12

13
     conditions, standards and guidelines. All. for the Wild Rockies v. United States
14
     Forest Serv., 907 F.3d 1105, 1110 (9th Cir. 2018).
15
           137. The revised Colville Forest Plan includes the following relevant
16

17   management directive:
18
           FW-DC-WL-10. Risk Factors for all Surrogate Species
19         Risk factors (such as roads, uncharacteristic wildfire, unregulated livestock
20         use, introduced species, invasive species, and disturbance during critical
           time periods) for all surrogate species are reduced to contribute to the
21
           viability of surrogate species and associated species.
22

23
           138. According to the revised Forest Plan: “Surrogate species represent

24   other species that share similar habitat and risk factors and include Region 6
25
     sensitive species, state-listed species, or other species for which the published
26

27   literature has identified concerns for their viability.” Thus, the gray wolf qualifies
28



     COMPLAINT                                                                            54
Case 2:20-cv-00223-RMP      ECF No. 1    filed 06/17/20     PageID.55 Page 55 of 59




 1
     as a surrogate species by virtue of being both a state-listed endangered species and

 2   a Region 6 sensitive species.
 3
           139. The Forest Service has acted inconsistently with this Forest Plan
 4

 5   management directive by authorizing Diamond M’s annual grazing in 2020, under
 6
     the very same terms and conditions that resulted in several consecutive years of
 7

 8   recurring wolf-livestock conflicts and subsequent lethal wolf removal from the
 9
     Colville, without imposing any meaningful risk reduction measures to contribute to
10
     the wolf’s future viability on this National Forest.
11

12         140. Accordingly, the Forest Service’s 2020 grazing authorizations for the
13
     Diamond M allotments are arbitrary, capricious, an abuse of discretion, and not in
14

15   accordance with NFMA. 5 U.S.C. § 706(2)(A).
16
                             FIFTH CLAIM FOR RELIEF
17             VIOLATIONS OF THE ENDANGERED SPECIES ACT
18
             (Failure to Consult over the Impacts of Diamond M’s Grazing)

19         141. Plaintiffs reallege and incorporate by reference the preceding
20
     paragraphs.
21

22         142. ESA section 7(a)(2) requires every federal agency, in consultation
23
     with the USFWS, to “insure that any action authorized, funded, or carried out by
24

25   such agency … is not likely to jeopardize the continued existence of any
26
     endangered species or threatened species or result in the destruction or adverse
27
     modification” of designated critical habitat. 16 U.S.C. § 1536(a)(2). An agency
28



     COMPLAINT                                                                          55
Case 2:20-cv-00223-RMP      ECF No. 1   filed 06/17/20   PageID.56 Page 56 of 59




 1
     must consult with USFWS under section 7(a)(2) whenever it takes an action that

 2   “may affect” a listed species, and complete such consultation before proceeding
 3
     with the action. 16 U.S.C. § 1536(a)(2); 50 C.F.R. § 402.14(a).
 4

 5         143. At least since 2000, the Forest Service has failed to prepare a
 6
     Biological Assessment to determine whether annual grazing on the Copper-Mires,
 7

 8   Lambert, and C.C. Mountain allotments “may affect” listed, proposed and/or
 9
     candidate species such as Canada lynx, grizzly bear and whitebark pine that may
10
     be present in the action area. Consequently, the Forest Service failed to consult
11

12   USFWS as required by the ESA and its implementing regulations. 16 U.S.C. §
13
     1536(a)(2); 50 C.F.R. Part 400.
14

15         144. The Forest Service’s refusal to ensure no jeopardy to listed, proposed
16
     and/or candidate species through consultation with the USFWS is a violation of its
17

18
     mandatory, affirmative duties under section 7(a)(2) of the ESA.

19         145. This claim is brought pursuant to the judicial review provision of the
20
     ESA, 16 U.S.C. § 1540(g).
21

22                               REQUEST FOR RELIEF
23
           A.     Adjudge and declare that the Forest Service’s FEIS/ROD and revised
24

25   Colville Forest Plan violated NEPA and/or NFMA, with respect to wolves and
26
     domestic livestock grazing, and thus is arbitrary, capricious, an abuse of discretion,
27

28



     COMPLAINT                                                                           56
Case 2:20-cv-00223-RMP      ECF No. 1   filed 06/17/20   PageID.57 Page 57 of 59




 1
     contrary to law, and/or issued without observance of procedure required by law

 2   under the judicial review standards of the APA, 5 U.S.C. § 706(2);
 3
           B.     Adjudge and declare that the Forest Service violated NEPA by failing
 4

 5   to supplement decades-old environmental analyses for the Diamond M Allotment
 6
     Management Plans and order the Forest Service to prepare supplemental NEPA
 7

 8   analyses that consider wolf-livestock conflicts on the Diamond M allotments
 9
     before issuing further grazing authorizations for these five allotments, 5 U.S.C. §
10
     706(1);
11

12         C.     Adjudge and declare that the Forest Service’s 2020 grazing
13
     authorizations for the five Diamond M allotments violated NFMA, and thus are
14

15   arbitrary, capricious, an abuse of discretion, and/or contrary to law under the
16
     judicial review standards of the APA, 5 U.S.C. § 706(2);
17

18
           D.     Adjudge and declare that the Forest Service violated the ESA by

19   failing to prepare a BA and consult the USFWS over potential impacts of livestock
20
     grazing on the Copper-Mires, Lambert, and C.C. Mountain allotments to listed,
21

22   proposed and/or candidate species that may be present in the action area;
23
           E.     Vacate and set aside the revised Colville Forest Plan and underlying
24

25   FEIS/ROD as they relate to wolves and domestic livestock grazing;
26
           F.     Enter such other declaratory relief, and temporary, preliminary, or
27
     permanent injunctive relief as may be requested hereafter by Plaintiffs;
28



     COMPLAINT                                                                             57
Case 2:20-cv-00223-RMP      ECF No. 1   filed 06/17/20   PageID.58 Page 58 of 59




 1
           G.     Retain jurisdiction over this case until the agency complies with

 2   NEPA, NFMA, and/or the ESA;
 3
           H.     Award Plaintiffs their reasonable costs, litigation expenses, and
 4

 5   attorneys’ fees associated with this litigation pursuant to the Equal Access to
 6
     Justice Act, 28 U.S.C. § 2412 et seq. and/or the ESA, 16 U.S.C. § 1540(g)(4); and
 7

 8         I.     Grant such further relief as the Court deems just and proper.
 9

10
      Respectfully submitted this 17th day of June 2020.

11
                                      /s/ Jennifer Schwartz
12
                                      Jennifer R. Schwartz
13
                                      Of Counsel for Plaintiffs
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     COMPLAINT                                                                         58
Case 2:20-cv-00223-RMP      ECF No. 1   filed 06/17/20   PageID.59 Page 59 of 59




 1
                              CERTIFICATE OF SERVICE

 2         I hereby certify that on June 17, 2020, I electronically filed the foregoing
 3
     Complaint, Civil Cover Sheet and Proposed Summonses with the Clerk of the
 4

 5   Court using the CM/ECF system, which will send notification of this filing to the
 6
     attorneys of record.
 7

 8

 9
                                            /s/ Jennifer Schwartz
10
                                            Jennifer R. Schwartz
11

12
                                            Of Counsel for Plaintiffs
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     COMPLAINT                                                                            59
